Title: To George Washington from Daniel Morgan, 19 January 1795
From: Morgan, Daniel
To: Washington, George


        
          Sir
          Camp McFarlins Ferry [Pa.] January 19th 1795
        
        Amongst the obnoxious Charecters who have surrenderd themselves to me, is one who acknowledges himself accessary in robbing the Pittsburgh mail—His name is Jno. Mitchell—a man who appears to me rather an object of pitty than of censure: He is like most others who have been led astray, weak—ignorant and unthinking—His want of proper information, together with his high opinion of those, who under the specious pretext of patriotism wished to plunge their Country into anarchy, easily

renderd him the dupe of the designing—He is now fully sensible of the illegality of the step he has taken—and that his life may now fall a sacrifice to the violated laws of his Country. Considering therefore the man, and that he was merely the agent of others in this odious transaction I feel myself constrained to recommend him as an object of mercy. Were those who first fomented these disturbances brought to condign punishment I should rejoice; but when the poor and illiterate are brought forward as perpetrators of crimes, pland by the dark designing incendiary, my regard to strict justice gives way to compassion. Should Mitchell loose his life upon this occasion the consequences to his disconsolate family would be distressing. A Wife and several children depend for subsistance upon his labor alone. Deprived of his aid they must be reduced to poverty—perhaps to misery.
        This letter may possibly intrude upon your attention to subjects of greater importance. I would therefore appologise for troubling you at this time by observing that I felt interested for Mitchell safety. I have the honor to be with the greatest respect Sir your obedient servant
        
          Danl Morgan
        
      